DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “a displacement measurement unit” and “display unit” in claims 1, 5 and 7-9. Based on a review of the originally filed specifications, the “displacement measurement unit” is interpreted as a head position measurement device that measures the position of the head of a subject (e.g. 50 Fig 1, [0035]) and the display unit is a monitor display (e.g. [0036], 20 Fig.1).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to 
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The disclosure fails to state or teach one of ordinary skill in the art the exact way to determine head position measurement.  Without this disclosure, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters in the apparatus and method and uncertainty as to how the position of the patient’s head is detected.
Due to the lack of an enabling specification for the head position measurement device, several questions arise as to how to make and/or use the invention, such as is the head position detected using a sensor, a single or multi-axis accelerometer, gyroscope, compass, an absolute or relative magnetometer or any other motion sensor.
One example of many showing the necessary detail needed to enable someone skilled in the art how to make and use a system and method is US Patent Application Publication numbers: US 2018/0317848 (Gunasekar et al, hereinafter Gunasekar”, e.g. [0113]-[0117])) and US 2016/0029958 (Le et al hereinafter “Le”, e.g. 516 Fig 5, [0048],[0049])). Since there are numerous questions as to how the invention is made and/or used, since no amount of direction or guidance was presented, since other systems and methods as taught by Gunaseker and Le describe in detail  how to  detect and measure head position of a subject using various motion sensing devices and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions) because of the number of operational parameters in the process/apparatus that are needed to measure the position of a patient’s head,  one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claims 1, 5 and 9, the “displacement measurement unit” which is interpreted as a head position measurement device based on a review of the specifications is unclear. While the specifications disclose that the displacement measurement unit is a head position measurement unit, it raises questions such as what is the head position measurement unit. Is it a sensor, an accelerometer, gyroscope, electrode or some other element?  The dependent claims inherit the deficiency.
In claims 1, 5 and 9,  the display unit displays time axis of signal detection, it is unclear as to what signal detection is being displayed, it’s it a signal from the electrodes or the signal from the  displacement measurement unit and what does a “time axis of  signal detection”. Is it the time axis of a signal that is detected OR time stamps on a detected signal?
 Claims 1, 5 and 9 recite when a signal that is output from the displacement measurement unit meets a given condition, the controller determines that the displacement of the measurement part is detected. No element is set forth to determine that the displacement measurement unit signal meets a given condition. Therefore it is unclear as to whether it is the controller or the displacement measurement or another element that determines that a given condition is met.
The dependent claims inherit the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

















Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gunasekar et al (U.S. Patent Application Publication Number: US 2018/0317848A1, hereinafter “Gunasekar”) in view of Giftakis et al (U.S. Patent Application Publication Number: US 2018/0071350 A1, hereinafter “Giftakis”).
Regarding claims 1, 5 and 9 (as best understood), Gunasekar teaches an information display system (e.g. [0019]) and device  and a non-transitory computer readable recording medium that contains a computer program comprising: 
a displacement measurement unit that measures displacement of a measurement part (e.g. [0113], the ECG headset comprises motion tracking  using an accelerometer, gyroscope, compass, and/or other motion sensor that measures motion of the user’s head). They also teach a controller that controls a display unit(e.g. [0091], [0136])and the displacement unit and that the controller determines that the displacement measurement unit meets a given condition (e.g. [0113], i.e. controller 160 can sample the motion sensor… correlate an output of the sensor with a magnitude and/or direction of motion of the user's head, and set an excess motion flag in response to the magnitude of motion of the user's head exceeding a threshold motion (e.g., 
 In a similar field of endeavor, Giftakis teaches a deep brain stimulation device comprising a display wherein graphical information of a variation of signal detection (i.e. impedance) over a time axis is displayed and patient head movement is also graphically displayed on a common times axis and annotated (e.g. [0083],[0084], [0179]-[0181]). Therefore they teach a display unit that displays a time axis of signal detection and that the controller displays that the detection information representing that the displacement is detected in any one of a time position and a time area on the display unit in which the displacement is detected. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system, device and computer program of Gunasekar to include a display unit that displays a time axis of signal detection and displays that the detection information representing that the displacement is detected in any one of a time position and a time area on the display unit in which the displacement is detected as taught by Giftakis in order to provide the predictable results of providing a visual and complete information about the patient and the sensed data to aid in further analysis and better diagnosis.
Regarding claims 2-4 and 6-8, Gunasekar in view of Giftakis teaches the invention as claimed except for when the displacement is detected, the controller saves, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Westover et al (U.S. Patent Application Publication Number: US 2017/0231519 A1, hereinafter “Westover”) teaches annotating waveforms (e.g. Abstract). 
Le et al (U.S. Patent Application Publication Number: US 2016/0029958 A1, hereinafter “Le”) teaches a headset with a motion sensing module comprising an accelerometer, gyroscope and magnetometer to facilitate motion sensing of a patient’s head (e.g. 516 Fig 5, [0048], [0049]).
Himes et al (U.S. Patent Application Publication Number: US 2011/0219325 A1, hereinafter “Himes”) teaches a display that displays EEG data and provides annotations and times stamped of the stored data (e.g. 104 Fig 5, 6, [0078]-[0083]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792